Citation Nr: 0909000	
Decision Date: 03/11/09    Archive Date: 03/17/09

DOCKET NO.  06-03 122	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to a total rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel







INTRODUCTION

The Veteran had active duty service from May to July 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).


FINDING OF FACT

The Veteran is not in receipt of service connection for any 
disability.


CONCLUSION OF LAW

The criteria for entitlement to a total rating based on 
individual unemployability due to service-connected 
disabilities have not been met. 38 U.S.C.A. §§ 1155, 5107(b) 
(West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16(a)(b) (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

Before addressing the merits of the claim, the Board is 
required to address the duty to notify and duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. § 
3.159. However, the provisions of the Veterans Claims 
Assistance Act have no effect on an appeal where the law, and 
not the underlying facts or development of the facts are 
dispositive in a matter. Manning v. Principi, 16 Vet. App. 
534, 542-543 (2002). In this instance, the law is dispositive 
of the matter, and no further discussion of the duty to 
notify and assist is necessary.


Analysis

The Veteran seeks TDIU. The preponderance of the evidence is 
against the claim and it will be denied. 

In order to establish a total rating based upon individual 
unemployability due to service-connected disability, there 
must be impairment so severe that it is impossible to follow 
a substantially gainful occupation. See 38 U.S.C.A. § 1155; 
38 C.F.R. §§ 3.340, 3.341, 4.16. In reaching such a 
determination, the central inquiry is "whether the Veteran's 
service connected disabilities alone are of sufficient 
severity to produce unemployability." Hatlestad v. Brown, 5 
Vet. App. 524, 529 (1993). For VA purposes, the term 
"unemployability" is synonymous with an inability to secure 
and follow a substantially gainful occupation. VAOPGPREC 75-
91; 57 Fed.Reg. 2317 (1992). Consideration may be given to 
the Veteran's level of education, special training, and 
previous work experience in arriving at a conclusion, but not 
to his age or to the impairment caused by nonservice-
connected disabilities. See 38 C.F.R. §§ 3.341, 4.16, 4.19.

VA regulations establish objective and subjective standards 
for an award of total rating based on unemployability. When 
the Veteran's schedular rating is less than total (for a 
single or combination of disabilities), a total rating may 
nonetheless be assigned provided that if there is only one 
service-connected disability, this disability shall be rated 
at 60 percent or more. When there are two or more 
disabilities, at least one disability must be ratable at 40 
percent or more, and any additional disabilities must result 
in a combined rating of 70 percent or more, and the disabled 
person must be unable to secure or follow a substantially 
gainful occupation. See 38 C.F.R. § 4.16(a). A total 
disability rating may also be assigned on an extra-schedular 
basis, pursuant to the procedures set forth in 38 C.F.R. § 
4.16(b), for Veterans who are unemployable by reason of 
service-connected disabilities, but who fail to meet the 
percentage standards set forth in section 4.16(a).

The Veteran is not service connected for any disability. 
Without a service connected disability, TDIU cannot be award 
on either a schedular or extraschedular basis. See 38 C.F.R. 
§ 4.16(a) and (b). The TDIU claim is denied as a matter of 
law.  


ORDER

Entitlement to a total disability rating based on individual 
unemployability (TDIU) is denied.




____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


